Citation Nr: 0808822	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-09 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran enlisted in November 1950 and was called from 
inactive duty in January 1951.  He had active service until 
June 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in New Orleans, 
Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2007).  

In the present case, the veteran is claiming entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  With respect 
to this claim, the Board finds that additional development is 
necessary to satisfy VA's obligations under the VCAA, for the 
reasons discussed below.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more. See 38 C.F.R. § 4.16(a). In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation. Id. Marginal employment is not considered 
substantially gainful employment. Id. A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

In the present case, the veteran does meet the schedular 
requirements as established under 38 C.F.R. § 4.16(a).  
However, the claims file contains no satisfactory opinion as 
to whether the veteran's service-connected disabilities 
consisting of frostbite with residuals of both his left and 
right lower extremities and post traumatic stress disorder 
(PTSD), render him unable to secure or follow a substantially 
gainful occupation.  It is noted that a VA examiner in July 
2003 stated that "(i)n regards to unemployability, (the 
veteran) has not pursued employment since he lost his job as 
a result of the business being sold; therefore, it is not 
likely that unemployability is a result solely of his PTSD."  
However, the examiner neglected to address the crucial 
question of whether the veteran could work, or if he were 
precluded due to his service-connected disabilities.   
Moreover, there is no competent opinion of record regarding 
the impact of the veteran's service-connected frostbite 
injuries on his employability.  This is found to be 
prejudicial to the veteran.  


Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the claims folder and state whether it is 
at least as likely as not that the 
veteran is unable to secure and follow a 
substantially gainful occupation solely 
due to his service-connected 
disabilities, which include PTSD and 
frostbite residuals of each lower 
extremity.  In this regard, the examiner 
should also consider any impact on 
employability caused by nonservice-
connected disorders including 
hypertension, coronary artery disease, 
hyperlipidemia, benign prostatic 
hypertrophy and depression.  Any opinion 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file must be reviewed 
in conjunction with the examination, and 
the examiner's report should indicate 
that such review occurred.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


